Citation Nr: 9904931	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  94-35 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel
INTRODUCTION

The veteran had active military service from January 1945 to 
December 1946.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Pittsburgh, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In February 1997 the Board entered a decision declining to 
reopen the veteran's claim for service connection for a 
psychiatric disorder to include PTSD based on a conclusion 
that new and material evidence had not been submitted.  That 
decision was appealed to the United States Court of Veterans 
Appeals (Court).  In October 1997 the Court granted the 
motion of the Secretary that the Board decision be vacated 
and the matter remanded for readjudication consistent with 
the decision of the Court in Cohen v. Brown, 10 Vet.App. 128 
(1997).  [redacted].  


REMAND

The Board remanded this case in July 1998.  In that remand 
the Board outlined the pertinent facts of the veteran's case 
and assessed the veteran's various alleged stressors.  The 
Board concluded its evaluation as follows:

"In his motion for a remand of this case 
the VA attorney from the Office of the 
General Counsel cited the case of Cohen 
v. Brown, 10 Vet.App. 128 (1997).  In 
that case it was held that the Board 
cannot make determinations as to the 
adequacy of alleged PTSD stressors 
because the DSM-IV uses a subjective 
standard for evaluating the sufficiency 
of a stressor.  However, the Board notes 
that the veracity of alleged stressors 
is, still, an adjudicatory function.  In 
this regard, on the basis of the evidence 
of record, the Board is prepared to find 
that the veteran was not subjected to 
sniper fire during service, that a 
soldier standing within ten feet of the 
veteran was not shot, and that the 
veteran was not exposed to multiple 
incidents of soldiers being stabbed at 
night by Japanese infiltrators.  In order 
to properly determine whether the veteran 
has PTSD, further medical evaluation is 
required."

The Board then ordered an examination by a specialist in 
psychiatry.  The RO requested an examination for PTSD and 
mental disorders.  An examination was conducted by a Ph.D., 
apparently a psychologist.  The Board notes that the 
examination report is detailed and complete and evidences a 
thorough review of the claims folder and a careful evaluation 
of the veteran's psychiatric condition.  However, it appears 
that the examination was not conducted by a board-certified 
psychiatrist.  The veteran's representative has noted this 
discrepancy and has contended that the examination conducted 
was inadequate and not in compliance with the remand.

The Court has held that a remand by the Court or the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the remand orders and that such a remand 
imposes on the Secretary of Veterans Affairs a duty to ensure 
compliance with the terms of the remand.  Stegall v. West, 11 
Vet.App. 268 (1998).  Like the Court in Stegal, the Board 
cannot say, based on the record, that the veteran would not 
be harmed by the failure or the RO to have an examination 
conducted by a psychiatrist. 

In view of the foregoing, it is the opinion of the Board that 
additional action is necessary before a final determination 
of this claim.  Accordingly, the case is REMANDED for the 
following action:

1.  The veteran should be afforded an 
examination by a board-certified 
psychiatrist to determine the nature and 
extent of any disability found.  The 
claims folder, including the September 
1998 psychological evaluation and this 
REMAND should be made available to the 
examiner for review prior to the 
examination.  The examiner should 
evaluate any stressors alleged by the 
veteran and corroborated by the record, 
other than sniper fire, a soldier 
standing within ten feet of the veteran 
who was shot, and multiple incidents of 
soldiers being stabbed at night by 
Japanese infiltrators, and determine 
whether any of them were such that the 
veteran's response involved intense fear, 
helplessness or horror.  The examiner 
should then render an opinion as to 
whether the veteran has PTSD on the basis 
of any such stressor.  If the veteran 
does not have PTSD, the examiner should 
provide a diagnosis for any psychiatric 
pathology found and render an opinion as 
to whether the available evidence shows 
that such pathology had its onset during 
the veteran's active military service 
and, if so, the basis in the record for 
such finding.  The report of examination 
should include a detailed description of 
all clinical manifestations and a 
discussion of the reasoning involved in 
arriving at any conclusions concerning 
the nature and origin of any disability 
found.

2.  After the above development is 
completed and the results associated with 
the claims folder, the RO should enter a 
decision on the issue of whether new and 
material evidence has been submitted to 
reopen a claim for entitlement to service 
connection for a psychiatric disorder.  

When the above actions are completed, if the claim remains 
denied, the veteran and his representative should be provided 
with a supplemental statement of the case and given an 
opportunity to respond.  The case should then be returned to 
the Board for completion of appellate review.  No action by 
the appellant is required unless he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






